Citation Nr: 0127070	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  99-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased evaluation for eczema, currently 
rated 10 percent disabling.

Entitlement to an increased evaluation for bilateral claw 
foot, currently rated 10 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from August 1968 to July 1970 
and from August 1974 to May 1981.

This appeal arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which continued 10 percent disability 
evaluations for the veteran's eczema and his bilateral claw 
foot and denied his claim for a total rating for compensation 
purposes based on individual unemployability.

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) in April 2001.  At that time the 
case was returned to the RO in order to schedule the veteran 
for a hearing, which was conducted in July 2001.  The case 
was returned to the Board in July 2001.


FINDINGS OF FACT

1.  The veteran's service-connected eczema is manifested by 
some disfigurement and essentially constant itching; it is 
not productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or marked 
disfigurement.

2.  The veteran's service-connected bilateral claw foot 
disability is manifested by deformity of all five digits of 
each foot, pain on use accentuated, characteristic 
callosities and complaints of swelling on use; it is not 
productive of pronounced disability with findings such as 
marked pronation, extreme tenderness of the surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, with no improvement by 
orthopedic shoes or appliances.

3.  The veteran's service connected disabilities are eczema, 
currently rated at 30 percent disabling, and bilateral claw 
foot, currently rated at 30 percent disabling.

4.  The veteran, who received a high school education and 
attended college for two year, has employment experience in 
lawn care and as a custodian and laborer.  He apparently last 
worked full-time in 2000.

5.  The veteran's service-connected disabilities do not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.

6.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of a total rating on an 
extraschedular basis.


CONCLUSIONS OF LAW

1.  A disability evaluation of 30 percent for eczema is for 
assignment.  38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 
1998); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 
(2001).

2.  A disability evaluation of 30 percent for bilateral claw 
foot is for assignment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2001).

3.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.

The veteran is seeking increased evaluations for eczema and 
bilateral claw foot and a total rating for compensation 
purposes based on individual unemployability.  After 
examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
which might be relevant to the veteran's claims.  The Board 
notes that no further assistance to the veteran in acquiring 
evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the questions of increased 
evaluations for eczema and bilateral claw foot and a total 
rating for compensation purposes based on individual 
unemployability as the RO has complied with the notice 
provisions of the VCAA and its implementing regulations.  
This is so because the RO specifically notified the veteran 
of the requirements needed for increased evaluations for 
eczema and bilateral claw foot and a total rating for 
compensation purposes based on individual unemployability in 
the statement of the case issued during this appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of increased 
evaluations for eczema and bilateral claw foot and a total 
rating for compensation purposes based on individual 
unemployability.  The Board finds that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. Chapter 51.  There has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The veteran is seeking increased evaluations for eczema and 
bilateral claw foot and a total rating for compensation 
purposes based on individual unemployability.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records as well as all 
other evidence of record for a history of the veteran's 
service-connected eczema and bilateral claw foot.  The Board 
has identified nothing in this historical record which 
suggests that the current evidence of record is not adequate 
to fairly determine the rating to be assigned for these 
disabilities.

Factual Background

VA outpatient treatment records reflect that the veteran in 
September 1997 received his VA issued shoes and orthoses.  
There was noted to be no range of motion of the 
interphalangeal joints of the first and second digits, 
bilaterally.  In October 1998 high arches and hammer toes 
were noted.  He was reported in April 1998 to be complaining 
of itching and oozing patches of rash on his body and legs.  
The itching was reported to be fairly constant.  On 
examination, nummular eczema of the mid-chest, scalp and left 
lower leg was noted.  It was also noted that month that he 
reported experiencing pain in all shoes since 1980.  Modified 
VA orthoses were noted to be unacceptable.

In the veteran's May 1998 application for a total rating for 
compensation purposes based on individual unemployability, he 
indicated that he had last worked full-time in May 1992 and 
became too disabled to work in January 1993.  From May 1987 
to April 1990 he had worked in lawn care and from May 1990 to 
May 1992 had worked in sanitation as a custodian.  He 
indicated that he was terminated from his last job because of 
a job related injury.  He completed high school and attended 
college for two years.  He had received training in computer 
technology in 1994 but did not complete the program.

Additional VA outpatient treatment records show that the 
veteran in February 1999 had hyperkeratotic lesions of the 
posterior right heel area.  The fifth toes were short and 
dorsiflexed with slight hyperkeratotic buildup on the distal 
left.  The assessment was deformed fifth toe which may 
benefit from extra depth shoes but may need surgical 
intervention.  In July 1999 mild xerosis of the arms and back 
was noted.

A hearing on appeal was conducted in July 1999.  At this time 
the veteran gave detailed testimony in support of his claim.  
He stated that he had eczema all over his body, including his 
head, face, groin area and legs with three to four outbreaks 
a month.  The outbreaks caused scaling and flakiness as well 
as oozing and lasted for two to three days after using 
medications.

He indicated that he experienced foot pain affecting all his 
toes when walking, whether or not he wore shoes, and could 
wear shoes for several hours before removing them and 
elevating his feet to relieve the pain.  He testified that he 
left his last job at a VA hospital in 1992 because of a wrist 
condition and that further employment was not possible 
primarily because of his bilateral foot disability.

Additional VA outpatient treatment records show that the 
veteran in August 1999 had been issued custom soft orthotics 
and extra depth shoes which he reported had helped some but 
still had pain in his feet.

A VA general medical examination of the veteran was conducted 
in September 1999.  It was noted that the veteran had been 
working as a VA Medical Center housekeeper.  It was observed 
that his gait was somewhat slow and slow-footed and 
apparently painful.  There was a dry, nummular pigmented area 
on the left upper back which was pruritic and there was a 
smooth, oval moveable mass in the left upper back which had 
been there for at least several years and diagnosed as a 
lipoma.

The veteran's head, face and neck were normal.  There was 
evidence of a fungal infection of the toenails and there was 
a valgus deformity of both feet.  The diagnoses included 
chronic foot pain secondary to claw foot deformity, status 
post operative; chronic eczema of the trunk; and chronic 
tinea pedis of the feet.

A VA skin examination of the veteran was also conducted in 
September 1999.  It was noted that the veteran complained of 
pruritus, which was severe at times, sometimes associated 
with a rash, which occurred behind the knees, on the arms, 
back and occasionally on the groin.  The pruritus occurred 
even in the absence of a rash.

On examination there was a 1 centimeter nummular eczematous 
patch on the right back overlying  the scapula.  There were 
excoriations and mild lichenification of the bilateral 
popliteal fossa.  There was generalized dry skin most 
pronounced on the lower extremities.  The diagnoses were 
eczema and xerosis.

A VA foot examination of the veteran was also conducted in 
September 1999.  It was noted that the veteran reported that 
he had a claw toe revision in 1980 and again in 1981 with 
bilateral surgery on the first, second and fifth claw toes.  
He complained that his feet still bothered him and were 
"degenerative".

The veteran related that he had pain, weakness, stiffness, 
swelling, redness, heat, fatigability and a lack of endurance 
with standing and walking.  He used two pair of corrective 
shoes and these helped a little.  It was noted that he was 
wearing sandals and did not currently have pain in either 
foot.

The veteran had periods of flare-ups precipitated by standing 
and walking for long periods of time, and it was reported 
that he had an additional 10 percent functional impairment.  
It was also noted that the veteran had fusion of the 
intermediate and distal phalanges of the third, fourth and 
fifth toes, and that his last job was at the VA in 1992.

On examination, the veteran's toes had an unusual 
configuration and there was a Z shaped surgical scar on the 
dorsum of the great, second and fifth toes.  It was reported 
that there was no objective evidence of painful motion, no 
edema, no instability, no weakness and no tenderness.  He 
walked well in sandals, using no cane or other appliance.  
Posture, standing, squatting, supination, pronation and 
rising on his toes and heels was good.  The diagnosis was 
post operative residual from claw toe surgery.  It was 
observed that there was no loss of function due to pain and 
that X-rays had confirmed degenerative joint disease of both 
feet.

Additional VA treatment records show that the veteran was 
taken to the emergency room in April 2000 after falling down 
an embankment and injuring his left hip.  He was admitted and 
underwent surgery for a left femur fracture.  It was reported 
that his only source of income other then from the VA was his 
employment as a laborer.

An Income-Net Worth and Employment Statement was received 
from the veteran in July 2000.  He indicated that he had 
become totally disabled in April 2000, last working at that 
time.  During the year previous to this he had been self-
employed moving debris.

At the time of an August 2000 VA bone examination the veteran 
reported that he fractured the left femur in April 2000 while 
moving debris on an incline.  It was noted that he was self-
employed doing odd jobs but that he could not do these since 
he fractured his femur.  It was reported that his gait was 
very decrepit, that he used a cane and that there were 
functional limitations on standing and walking.  Following 
examination, the diagnosis was post fracture internal 
fixation and shortening of the left femur with loss of 
function due to pain.

A hearing on appeal before the undersigned Member of the 
Board was conducted in July 2001.  At this time the veteran 
gave further testimony in support of his claim.  He related 
that he had extensive patches of lesions with constant 
itching of the scalp, chest, arms, back, behind the knees and 
groin area.  He stated that the condition was not active when 
he was examined by the VA but that it still itched when the 
condition was not active.

The veteran further stated that his bilateral foot pain 
adversely affected his walking and standing, and he requested 
that additional Diagnostic Codes be considered as he had 
swelling and pain in the area of the toes.  He related that 
these disabilities caused industrial impairment, as his 
previous employment required prolonged standing, and the foot 
pain affected his ability to stand or walk.  He also noted 
that the medications he took for itching caused drowsiness.

During the course of the July 2001 hearing the veteran 
submitted documents into the record.  These documents 
included duplicates of correspondence previously of record, 
copies of medical records and additional VA outpatient 
treatment records.

The treatment records show that the veteran was seen in 
January 2001 in the Dermatology Clinic and at that time it 
was reported that the veteran's atopic dermatitis was under 
fair control with Vaseline and medication.  The scalp had 
hyperpigmented plaques and there was a hyperpigmented scaling 
plaque of the left axilla.  It was indicated that there were 
no active skin problems currently and that the veteran 
preferred an ointment base as an emollient.

The veteran was seen in the Podiatry Clinic in April 2001 
with a chief concern of multiple, painful lesions to the 
plantar aspect of the left and right foot as well as fifth 
digital lesions.  On examination neurovascular status was 
grossly intact to the feet.  There was a claw toe deformity 
to the fifth digits and there were no underlying ulcerations.  
There was some slight hyperkeratotic tissue to the dorsal 
lateral aspect of each digit and there were multiple 
hyperkeratotic lesions to the plantar aspect of the each 
foot.  There was no break in skin integrity.  The assessment 
was corns and callosities.

Analysis

I.  Eczema

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's eczema is rated 10 percent disabling 
under Diagnostic Code 7806.  This Diagnostic Code provides 
that a 30 percent disability evaluation will be assigned 
where there is eczema with exudation or itching constant, 
extensive lesions or marked disfigurement and that a 10 
percent disability evaluation is for assignment where there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

In the instant case, when the veteran was seen in April 1998 
he complained of itching and oozing patches of rash on his 
body and legs with fairly constant itching. The clinical 
examination at that time revealed nummular eczema of the mid-
chest, scalp and left lower leg.  On examination in September 
1999 there was a 1 centimeter nummular eczematous patch on 
the right back overlying the scapula and there were 
excoriations, indicative of itching, and mild lichenification 
of the bilateral popliteal fossa.  Generalized dry skin, most 
pronounced on the lower extremities, was also noted.

The veteran testified at the July 2001 hearing on appeal that 
he had extensive patches of lesions with constant itching of 
the scalp, chest, arms, back, behind the knees and groin area 
and that, while the condition was not active when he was 
examined by the VA, it was still manifested by itching.  As 
the veteran is shown to experience some disfigurement as well 
as frequent, if not constant, itching, the Board finds that 
the criteria for a 30 percent disability evaluation for his 
eczema is probably approximated.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.118, Code 7806.  Weight has been accorded to 
the veteran's statements and testimony regarding his 
symptomatology.  While the veteran's skin disease is 
manifested by essentially constant itching, it is not 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or marked 
disfigurement.  Accordingly, the criteria for a rating in 
excess of 30 percent are not met.  38 C.F.R. § 4.118, Code 
7806.

                                                II. Bilateral 
Claw Foot

The veteran's bilateral claw foot is rated 10 percent 
disabling under Diagnostic Code 5278.  This Diagnostic Code 
provides that a 30 percent disability evaluation will be 
assigned where all toes are tending to dorsiflexion, there is 
limitation of dorsiflexion of the ankle to a right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads.  A 10 percent disability evaluation is for 
assignment where the great toe is dorsiflexed, there is some 
limitation of dorsiflexion at the ankle and there is definite 
tenderness under the metatarsal heads.

The veteran has stated that his bilateral foot pain affects 
walking and standing and requests that additional Diagnostic 
Codes be considered as he has swelling and pain in the area 
of the toes.  The Board finds that, based upon the veteran's 
symptomatology, Diagnostic Code 5276, for bilateral flatfoot, 
is more appropriate.

Under Diagnostic Code 5276, 30 percent disability evaluation 
will be assigned where the bilateral foot condition is severe 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities.  
Where the bilateral foot condition is moderate with weight-
bearing line over or medial to the great toe, inward bowing 
of the Achilles tendon and pain on manipulation and use of 
the feet, a 10 percent disability evaluation is for 
assignment.

In September 1997 there was noted to be no range of motion of 
the interphalangeal joints of the first and second digits, 
bilaterally, and in October 1998, high arches and hammer toes 
were noted.  In February 1999 the veteran had hyperkeratotic 
lesions of the posterior right heel area, and the fifth toes 
were short and dorsiflexed with slight hyperkeratotic buildup 
on the distal left.

Later the same year, when the veteran was examined, his gait 
was somewhat slow and slow-footed and apparently painful.  
While it was noted at that time that there was no objective 
evidence of painful motion, edema, instability, weakness or  
tenderness, and rising on his toes and heels was good, it was 
also reported that he had periods of flare-ups precipitated 
by prolonged standing or walking, and that there was fusion 
of the intermediate and distal phalanges of the third, fourth 
and fifth toes, which is consistent with some deformity.  The 
examiner also reported that the veteran had an "additional 
10 percent" functional impairment. 

In April 2001 there was a claw toe deformity to the fifth 
digits, some slight hyperkeratotic tissue to the dorsal 
lateral aspect of each digit, and multiple hyperkeratotic 
lesions to the plantar aspect of the each foot,  The 
assessment at that time was corns and callosities.

The current record shows that the criteria for a 30 percent 
rating under Diagnostic Code 5276 have been met.  There is 
objective evidence of deformity of all five digits of each 
foot, pain on use accentuated, characteristic callosities 
and, as testified by the veteran, indication of swelling on 
use.  The Board finds that a 30 percent disability evaluation 
for his bilateral claw foot is for assignment.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Code 5276.  Again, weight has been 
accorded to the veteran's statements and testimony regarding 
his symptomatology.  The   medical evidence does not show 
that the veteran's bilateral foot disability is productive of 
pronounced disability with findings such as marked pronation, 
extreme tenderness of the surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, with no improvement by orthopedic shoes or 
appliances.  Accordingly, a rating in excess of 30 percent is 
not warranted.  38 C.F.R. § 4.71a, Code 5276.



III.  Total rating for individual unemployability

The remaining issue is the veteran's claim for a total rating 
for compensation purposes based on individual 
unemployability.  Total disability ratings for compensation 
may be assigned where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disabilities; provided that, if there is only one 
such disability, this disability is ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
is at least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans 
who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, or a 
combination of disabilities rated at 70 percent.  
Specifically, his service-connected disabilities are eczema, 
currently rated at 30 percent disabling, and bilateral claw 
foot, currently rated at 30 percent disabling, and these 
result in a 50 percent combined rating.  Thus, the veteran 
does not meet the schedular criteria for total disability.

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent. In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. 
§ 4.19 (2001).

In evaluating the veteran's claim, the Board stresses that 
only disabilities stemming from the service-connected 
conditions, namely eczema and a bilateral foot condition, may 
be considered.  The veteran has indicated that he is 
unemployable as a result of these two disabilities,  However, 
in May 1998 the veteran reported that he had worked in lawn 
care for three years, that this was followed by two years of 
employment as a custodian and that he was terminated from the 
latter job in 1992 because of a job related injury.  
Moreover, the Board notes that subsequent to this he was 
self-employed during the year previous to April 2000 when he 
fractured the left femur while moving debris on an incline.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence does not demonstrate that his 
service-connected disabilities are sufficient to render it 
impossible for the average person or for the veteran 
individually to secure and follow any substantially gainful 
occupation.  Specifically, the evidence of record 
demonstrates that his skin and bilateral foot disabilities 
did not result in his 1992 job termination nor preclude him 
from working in 2000.

Thus, it is the Board's determination that the veteran is not 
precluded from performing a substantially gainful occupation 
as a result of his service-connected disabilities.  
Accordingly, entitlement to a total rating for compensation 
purposes based on individual unemployability is not 
warranted.

In reaching this conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering the service-connected 
disorders, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to total rating for compensation purposes based 
on individual unemployability.


ORDER

Entitlement to an increased evaluation of 30 percent for 
eczema is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an increased evaluation of 30 percent for 
bilateral claw foot is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

